Citation Nr: 1450294	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot strain (claimed as right ankle condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned at an April 2013 Travel Board hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss disability is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed tinnitus is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed right foot condition is etiologically related to a disease, injury, or event in service.
CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  The Veteran's right foot condition was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by August 2011 and September 2011 letters of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the October 2011 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded VA examinations in September 2011 and October 2011, with an addendum opinion provided in March 2012.  The Veteran has not argued, and the record does not reflect, that the examinations are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for his claimed conditions.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



II.  Service Connection Bilateral Hearing Loss and Tinnitus

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss or tinnitus, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469   (1994).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157   (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

The Veteran's VA audiological examination confirms the presence of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  In addition, the Veteran has a confirmed diagnosis of tinnitus.  As a result, Shedden requirement (1) is met.

The Veteran contends that he was exposed to hazardous noise in service, specifically during training exercises which included machine gun fire on a few occasions.

The Veteran underwent several audiometric examinations during service.  As noted above, the Veteran separated from active duty on January 1966.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) at 500 Hertz; (+10) at 1000 Hertz; (+10) at 2000 Hertz; (+10) at 3000 Hertz; and (+5) at 4000 Hertz.

The Veteran's service enlistment examination in October 1963 contains the following pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
N/A
-10 (-5)
LEFT
5 (20)
5 (15)
-10 (0) 
N/A
-10 (-5)

The Veteran's December 1965 separation examination contains the following pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

It appears that speech recognition testing was not performed at either examination.  The remainder of his service treatment record does not show any complaints, treatment, or diagnosis of hearing loss or tinnitus.  The Veteran denied any ear trouble upon separation.  

The Veteran has stated that his tinnitus began while in service.  In a November 2011 Notice of Disagreement, the Veteran alleged that he was not given a formal hearing test upon separation from service, however, the record indicates otherwise.

The first objective evidence of a hearing loss disability under the criteria contained in 38 C.F.R. § 3.385 is the Veteran's October 2011 audiological examination.   The October 2011 VA examiner concluded that the Veteran's current hearing loss 

disability was less likely than not related to his military service, explaining:

The Veteran was exposed to noise in the infiltration course in basic training.  He went through this course four times.  He was assigned to Ft. Carson as a medic and did not go to Vietnam....The test at separation [documented] thresholds of 0 dB HL....The Veteran does not report any history of ear pathology or related illness.  Recreational and family history are negative for hearing loss.  Following the Army, the Veteran worked hanging drywall for 48 years.  He was exposed to noise form power tools and hammers during that time. 

The October 2011 VA examiner also concluded that the Veteran's tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss.

In a March 2012 opinion, a separate VA examiner opined that the Veteran's current bilateral hearing loss disability was less likely than not caused by or a result of his active duty service.  The examiner further elaborated:

The Veteran had normal hearing on the enlistment physical exam and also on the separation physical exam.  There was not a significant threshold shift over the course of military service.  Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that there was not a permanent hearing loss or significant threshold shift.

There are no private or VA treatment records showing treatment for hearing problems or tinnitus before October 2011, approximately 45 years after separation from service, nor have any clinicians attributed the Veteran's claimed hearing loss or tinnitus to his military noise exposure. 

The available medical evidence does not establish a connection between the Veteran's bilateral hearing loss disability and tinnitus, and the Veteran's active military service.  The Veteran has not submitted a medical opinion to contradict the VA examiners' opinions.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between in-service noise exposure and current hearing loss disability and tinnitus consists solely of the Veteran's current assertions.  In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of a nexus between either his current bilateral hearing loss disability and tinnitus, and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current bilateral hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his bilateral hearing loss disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own bilateral hearing loss claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a bilateral hearing loss disability and tinnitus continually since service.  However, the first post-service evidence of complaint, or treatment for, a bilateral hearing loss disability and tinnitus is dated in 2011, approximately 45 years after the Veteran left service.

While the Veteran is competent to report difficulty hearing and tinnitus over the years since service, the Board notes that hearing loss and tinnitus were not reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of a bilateral hearing loss disability and tinnitus since service are not credible.  The lack of complaints or diagnosis of hearing loss disability or tinnitus at service separation followed by decades without complaints of hearing loss or tinnitus contradict any current assertion that his current bilateral hearing loss disability or tinnitus were initially manifested during service and have continued since that service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places little probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service. 

In reaching this conclusion, the Board acknowledges the Veteran's reports that his hearing was not tested at discharge, but that is inconsistent with the objective findings on examination which show findings form audiometric testing.  Even if the Veteran's hearing was not actually electronically tested at discharge, there is no evidence from the STRs that the Veteran suffered any kind of a threshold shift during service.  There is no mention of ringing in the ears during service, and no assertions of a temporary loss of or decrease in hearing during service.  Further, the Veteran did not complain of hearing loss or tinnitus at the time of discharge from service.  The Board is limited to the evidence before it and, thus, accepts that the evidence does not show that there was hearing loss, a loss of hearing acuity, or tinnitus at the time the Veteran separated from service.

Therefore, while there is some favorable evidence, primarily the Veteran's lay statements regarding continuity, the Board has placed greater probative weight on the various VA examination reports, rendered by medical providers as opposed to a layperson, that do not establish an etiological link between current hearing loss disability, tinnitus, and active military service.  The medical opinions outweigh the Veteran's lay contention that he noted a decrease in hearing acuity and tinnitus following exposure to hazardous noise and that such decrease remained chronic and continuous following his service discharge.  In the absence of additional evidence from the examination for which the Veteran failed to report, the probative value of the Veteran's report that he had hearing loss at the end of his service, and chronically thereafter, is less than the probative value of the medical opinions rendered by qualified health care providers. 

The Board appreciates the Veteran's contentions and statements related to his bilateral hearing loss and tinnitus.  However, the grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the evidence of record shows a current bilateral hearing loss disability and tinnitus, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted.

III.  Service Connection for Right Foot Disability

The Veteran is seeking service connection for a right foot condition.  The Veteran asserts that his current right foot condition is related to an in-service injury and subsequent treatment.  The same service connection requirements as outlined above are applicable.  

The Veteran has a current diagnosis of pes planus, or flat foot, of the right foot.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).  

Service treatment records indicate that the Veteran was treated for bilateral foot sprains and fasciitis while in service.  The symptoms resolved with treatment, and the Veteran's separation examination documented normal feet.

At his September 2011 VA examination, the Veteran reported that he did not experience right foot symptoms again, specifically pain, until nearly 35 years after separation from service.  The Veteran elevates his feet for pain relief and is not routinely taking any anti-inflammatory medicine and does not currently wear orthotics.

The Veteran's September 2011 VA examiner concluded that the Veteran's x-ray documented flatfeet are likely due to many years of standing and walking while working as a dry wall hanger post-service.  As a result, the examiner opines that the Veteran's claimed right foot condition is not related to his military service.

The available medical evidence does not establish a connection between the Veteran's right foot condition and the Veteran's active military service.  The Veteran has not submitted private medical records with a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between an in-service injury and current right foot condition consists solely of the Veteran's current assertions.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past of a right foot condition, has presented no probative clinical evidence of a nexus between his current right foot condition and his military service, to include his contention he injured it while marching.  The Veteran specifically denied any right foot condition upon separation from service, and stated at his VA examination that he did not experience right foot pain until nearly 35 years after separation.  

The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of right foot pain to his documented right foot treatment while in service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current right foot disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his right foot condition and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, however they are not applicable here as the Veteran's right foot disability is not one considered under the provisions of 38 C.F.R. § 3.303(b).

In summary, while there is some favorable evidence, primarily the Veteran's lay statements regarding an in-service right foot injury, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between the current right foot disability and active military service.  The medical opinion outweighs the Veteran's lay contentions.  Although the evidence of record shows a current right foot disability and in-service foot treatment, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right foot strain is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


